Citation Nr: 0833945	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  03-36 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a separate initial compensable evaluation for 
geniculate neuralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to April 
1985.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) decisions dating from January 2002.

A historical review of the record shows that in a September 
1993, rating decision the RO granted service connection for 
otitis media with right ear pain, evaluated as noncompensable 
(0 percent) under Diagnostic Code 6201-6100, effective from 
May 1, 1990.  The September 1993 rating decision effectively 
granted service connection for geniculate neuralgia as part 
of the right ear pain aspect of the disability of otitis 
media.  

The veteran entered a timely notice of disagreement with the 
initial noncompensable (0 percent) rating for otitis media 
with right ear pain (geniculate neuralgia).  In March 1994, 
VA received a written submission that serves as the veteran's 
notice of disagreement with the initial noncompensable (0 
percent) rating assigned (veteran's January 1994 letter, via 
a Congressional letter dated February 1994, received at VA in 
March 1994).  

Although the veteran subsequently purported to claim service 
connection for geniculate neuralgia (as well as trigeminal 
neuralgia), because service connection for geniculate 
neuralgia had already been granted as part of the ear 
disability (pain), and had been rated as 0 percent disabling 
as part of the ear disability (including pain), the issue 
awaiting issuance of a statement of the case was initial 
rating appeal of the 0 percent rating assigned for otitis 
media with right ear pain (geniculate neuralgia), and not 
service connection. 

A statement of the case on the issue of a higher 
(compensable) initial disability rating for ear disability 
(including pain, or geniculate neuralgia) was issued on March 
15, 2005.  The statement of the case was issued in compliance 
with a December 2004 Board remand order, which 
recharacterized the initial rating appeal issue as 
entitlement to a separate initial compensable evaluation for 
geniculate neuralgia.  

The veteran's substantive appeal on the issue of separate 
initial compensable evaluation for geniculate neuralgia was 
timely received on May 13, 2005.  

In June 2006, the Board remanded this issue for additional 
development of evidence.  This issue has now been returned to 
the Board for further review.


FINDING OF FACT

For the entire period of initial rating appeal from May 1, 
1990, geniculate neuralgia has been productive of symptoms 
that more nearly approximate incomplete moderate neuralgia.  


CONCLUSION OF LAW

For the entire period of initial rating appeal from May 1, 
1990, the criteria for the assignment of a separate initial 
10 percent evaluation for geniculate neuralgia have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.20, 4.124a, Diagnostic Code 8407 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for service connection, 
VA is required to notify a claimant of what information and 
evidence will substantiate the elements of the claim for 
service connection, including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In letters dated in May 2001, 
January 2005, and March and December 2006, the RO provided 
the veteran with the required notice under 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159(b) with respect to the claim, including 
notice regarding the disability rating and effective date.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was also generally invited to send information or 
evidence to VA that may support the claim, was advised of the 
basic law and regulations governing the claim, the basis for 
the decisions regarding the claim, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  

In addition, in Dingess at 491, the Court also declared that, 
"[i]n cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled."  
As such, no further VCAA notice is required with respect to 
the veteran's claim for initial higher (separate) disability 
rating for geniculate neuralgia; and under the circumstances, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical and treatment records, a VA examination 
report, and statements submitted by the veteran and her 
representative in support of the claim.  The Board also notes 
that this matter has been remanded for additional 
development.

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  

Separate Initial Rating for Geniculate Neuralgia

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Upon award of service 
connection, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the appeal, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  

Finally, when an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localizations and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  

In this case, the veteran contends that her geniculate 
neuralgia should receive a separate initial compensable 
evaluation.  

The veteran's geniculate neuralgia is evaluated under 
Diagnostic Code 8407, which provides for rating of neuralgia 
of the seventh facial cranial nerve.  Under Diagnostic Code 
8407, a 10 percent evaluation is awarded where the disability 
is productive of incomplete moderate paralysis.  A 20 percent 
evaluation is warranted for incomplete severe  paralysis.  
And a maximum 30 percent evaluation is warranted for complete 
paralysis.  38 C.F.R. § 4.124a. 

The medical evidence in this case includes service treatment 
records, which reflect that the veteran suffered right ear 
pain after a fall in which she hit her head in service in 
1979.  The veteran's pain was noted to be initially deep, 
sharp, and persistent.  

The medical evidence in this case includes post-service 
treatment records that show that the right ear pain has 
become more episodic over the years.  The veteran's pain has 
been described as a sharp pain in the ear, followed by a 
duller and sometimes throbbing pain extending to the right 
cheek and nose.  Sometimes this pain is accompanied by 
impaired mobility of the right face.  The condition is noted 
to be mostly controlled by medication.  

The medical evidence in this case also includes a June 2003 
VA examination report, which reflects that the examiner 
reviewed the veteran's claims file in connection with the 
examination and report.  The veteran's medical history was 
noted for the record, and the VA examiner described the 
veteran's pain symptoms.  The VA examiner noted that the 
veteran's symptoms were largely controlled with medication, 
but indicated that the veteran's pain and other symptoms 
resume without this control.  

At the June 2003 VA examination, the veteran indicated that 
she had no ear or facial pain at the time of the examination, 
and denied persistent tinnitus, episodic vertigo, loss of 
facial sensation, or hearing loss.  The examiner noted that 
the veteran had had many evaluations for her symptoms, 
including ENT and neurologic.  No significant neurologic 
findings, hearing loss, or neurological abnormalities were 
identified.  On examination, there was no cranial or mastoid 
tenderness, TMs were intact with good light reflexes, and 
there was no focal jaw tenderness.  The function of the 
cranial nerves II - XII were intact, including facial 
sensation and strength, and corneal reflexes and hearing.  
And there was no nystagmus or retinopathy.  The veteran was 
diagnosed with probable geniculate neuralgia, possibly 
secondary to traumatic injury while on active duty.  

Based on the foregoing, the Board finds that a separate 
initial 10 percent evaluation is warranted for geniculate 
neuralgia for the entire period of initial rating appeal from 
May 1, 1990.  In this regard, the Board finds that veteran's 
pain and symptoms have for the entire period of claim since 
May 1, 1990 more nearly approximated incomplete moderate 
paralysis under Diagnostic Code 8307.  The early years of the 
veteran's condition were productive of more constant pain 
that appears to have been somewhat improved, or at least 
controlled, through medication and treatment.  The Board 
finds that this is most consistent with incomplete moderate 
neuralgia, as required for a 10 percent initial disability 
rating.  38 C.F.R. § 4.124a. 



As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating," as 
addressed by the Court in Fenderson, would be in order; 
however, the Board finds that the veteran's disability cannot 
on these facts for any period of claim be interpreted as 
severe.  The Board finds that the 10 percent evaluation 
reflects the highest degree of impairment shown since May 1, 
1990, the effective date of the grant of service connection 
for otitis media with right ear pain.  As such, the 10 
percent evaluation should be effective since that time.  
Therefore, there is no basis for staged rating for any period 
of initial rating appeal in the present case.  

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
disability, so as to warrant referral to the RO for 
consideration of an assignment of a higher evaluation on an 
extra-schedular basis for any period of the claim.  In this 
regard, the Board notes that there is no showing that the 
veteran's disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations) for any period since service connection was 
established, there is no showing that the veteran's 
disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A separate initial evaluation of 10 percent for geniculate 
neuralgia, for the period of claim from May 1, 1990, is 
granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


